Citation Nr: 1611559	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  15-22 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Educational Center


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1966 to August 1968, including service in Vietnam.  The Appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2015 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 

In July 2015, the Appellant notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  The Veteran was awarded a 100 percent disability rating for a service-connected disability and basic eligibility to DEA benefits, both effective August 23, 2002, in a January 2011 rating decision. 

2.  The Appellant's education was completed in December 2008. 
 
3.  The Appellant's application for DEA benefits was received by VA on May 19, 2014.


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits have not been met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § 21.4131 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that he should receive retroactive payment under DEA for an educational program for the periods of September 2002 to July 2004, and August 2006 to December 2008.

Retroactive payment for DEA benefits may be awarded in certain circumstances.  38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131.  Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2).

The Appellant reports that he was enrolled as an undergraduate student at the University of California, Los Angeles from September 2002 to July 2004, and as a graduate student at Loma Linda University from August 2006 to December 2008.  His original application for DEA benefits was received by the VA on May 19, 2014.  The Board finds that the Appellant's original claim was not received within one year of entering an educational program.  

The San Diego, California, Regional Office (RO) awarded the Veteran a 100 percent disability rating for Parkinson's disease, including bradykinesia and tremors of the bilateral upper and lower extremities, and basic eligibility for DEA benefits in a January 8, 2011 rating decision.  At that time, the RO assigned an effective date of August 23, 2003 for each award.  The Veteran was notified of the decision in a letter dated January 26, 2011.  This letter clearly explains that the Veteran was entitled to basic eligibility to DEA benefits and this was established from August 23, 2003.  A VA pamphlet 22-73-3, "Summary of Education Benefits" was enclosed in the letter.  This pamphlet explained the program and had a VA-Form 22-5490 enclosed in order to facilitate the Veteran's ability to use this benefit.  

Using the date of the initial rating decision, the Appellant had until January 26, 2012 in which to submit a claim.  The Appellant contends that he filed his DEA benefits application late because he was uninformed about his benefit rights and eligibility.  The Appellant indicates that the Veteran's service connection claim was pending for many years and by the time the Veteran was awarded a 100 percent disability rating, his cognitive and physical status had declined to the point that he was only able to communicate minimally and did not tell the Appellant about his DEA benefits.  See July 2015 VA-Form-9 statement.  The Appellant states that he should be entitled to retroactive benefits.  The Board finds, however, that due to the late filing of his DEA application, he is not entitled to retroactive benefits.  

To the extent to which the Appellant claims that the Veteran could not effectively communicate regarding DEA benefits eligibility, the Board notes that the law only requires that the Veteran be notified of eligibility for DEA for the time period to begin to run.  See 38 C.F.R. § 21.3041.  There is no requirement that the Appellant be notified of his potential entitlement until he files a claim.  In this regard, persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  Moreover, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a). 

The Board is sympathetic to the Appellant and his particular circumstances, but it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The January 2011 notice letter enclosed a VA Pamphlet 22-73-3, which explains DEA benefits, and a VA Form 22-5490, the application for DEA benefits.  These materials do not indicate that retroactive benefits may be available.  The governing regulation does not provide a time limit of one year from notice that retroactive benefits may be available, but from the initial rating decision.  The Board is required to apply the regulations as written.  While VA tries to make concerted efforts to notify individuals of their potential entitlement to VA benefits, there is no express or implied provision in law under which VA is absolutely obligated to provide personal notice of a potential benefit to each and every one who might be potentially eligible.  Erspamer v. Brown, 9 Vet. App. 507, 509-10 (1996) (retroactive DEA payments not warranted where claimant began and completed education many years before filing an original application); see also Pfau v. West, 12 Vet. App. 515, 516 (1999) (equitable relief denied for retroactive DEA benefits where claimant did not actively pursue a claim).  

The appeal must be denied based on the uncontested facts of the date of the initial rating decision and the date of the Appellant's original application for DEA benefits.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for retroactive DEA benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and Assist

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032. 


ORDER

Entitlement to retroactive payment of DEA benefits is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


